

116 HRES 1015 IH: Resolution recognizing all speedways as essential businesses and calling on local authorities and governors to work with racetrack owners and stakeholders to commence outdoor races immediately.
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1015IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Walker submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONResolution recognizing all speedways as essential businesses and calling on local authorities and governors to work with racetrack owners and stakeholders to commence outdoor races immediately.Whereas there are over 1,200 racetracks in the country;Whereas the racing industry contributes a significant number of jobs across several sectors including automobile manufacturing and food services, a vital source of economic growth, at a time when the unemployment rate was most recently reported at 13.3 percent;Whereas the racing industry has a long history of providing entertainment throughout the United States;Whereas racetrack owners and stakeholders have indicated a willingness to comply with appropriate health safety standards in order to continue races while maintaining social distancing protocols;Whereas health experts have stated the risk of COVID–19 infection is significantly lower outdoors;Whereas racetrack venues range from 500 to 1,500 acres, ensuring space to accommodate social distancing protocols; andWhereas inconsistent reopening plans have led to several racetracks being forced to close and cancel events, triggering thousands of dollars in lost investments: Now, therefore, be itThat the House of Representatives—(1)recognizes all speedways as essential businesses; and(2)calls on local authorities and Governors to work with racetrack owners and stakeholders to commence outdoor races immediately.